









EXHIBIT 10.5


WEATHERFORD INTERNATIONAL PLC
2010 OMNIBUS INCENTIVE PLAN
(as amended and restated on June 17, 2014)


RESTRICTED SHARE UNITS AWARD AGREEMENT
This Restricted Share UnitS Award Agreement (this “Agreement”) is made and
entered into by and between Weatherford International plc, an Irish public
limited company (the “Company”), and the individual who has signed or
electronically accepted this Agreement (the “Holder”), effective as of
__________ ___, 20___, pursuant to the Weatherford International plc 2010
Omnibus Incentive Plan, as amended and restated on June 17, 2014, and further
amended on June 16, 2015 and June 15, 2017 (the “Plan”), which is incorporated
by reference herein in its entirety.
Whereas, the Company desires to grant to the Holder restricted share units of
the Company (the “Units”) under the Plan, subject to the terms and conditions of
this Agreement and the Plan; and
Whereas, the Holder desires to have the opportunity to hold the Units subject to
the terms and conditions of this Agreement and the Plan;
Now therefore, in consideration of the premises, mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
1.
Definitions. For purposes of this Agreement, “Forfeiture Restrictions” shall
mean any prohibitions and restrictions set forth herein or in the Plan with
respect to the sale or other disposition of the Units and the obligation to
forfeit such Units to the Company. Capitalized terms not otherwise defined in
this Agreement shall have the meanings given to such terms in the Plan.



2.
Grant of Units. Effective as of the date of this Agreement and subject to the
terms and conditions of this Agreement and the Plan, the Company hereby grants
to the Holder ___________ Units. The Company and the Holder agree that this
Agreement (including any country-specific appendix thereto) shall complete the
terms of the Units.



3.
Transfer Restrictions. Except as specified herein or in the Plan, the Units may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of. Any such attempted sale, assignment,
pledge, exchange, hypothecation, transfer, encumbrance or disposition in
violation of this Agreement or the Plan shall be void, and the Company shall not
be bound thereby.



4.
Vesting or Forfeiture.



(a)
Except as specified otherwise in this Section 4, the Units shall be subject to
Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as to the Units
that are granted hereby in accordance with the following schedule (each such
date being a “Vesting Date”), provided that the Units have not been forfeited to
the Company prior to such date pursuant to Section 4(c).



1


2010 Plan; RSU Director Agreement; CIC-Retirement



--------------------------------------------------------------------------------











Vesting Date
Number of
Units Subject to Forfeiture
Restrictions
 
 
 
                
 
 
 
 



(b)
Notwithstanding Section 4(a), if (i) the Holder’s Employment with the Company
and its Affiliates is terminated prior to one or more Vesting Dates due to the
death, Disability or Retirement (as defined below) of the Holder then, in either
such event, all remaining Forfeiture Restrictions shall immediately lapse and
the Vesting Date shall be deemed to be the date of the termination of the
Holder’s Employment by reason of death, Disability or Retirement or (ii) there
is a Change of Control prior to one or more Vesting Dates, then all remaining
Forfeiture Restrictions shall immediately lapse and the Vesting Date shall
deemed to be the date immediately preceding such Change of Control. For purposes
of this Agreement, (i) “Change of Control” shall have the meaning ascribed
thereto in the Plan; provided, that if the Units granted hereunder are subject
to Section 409A such Change of Control must constitute a change in the ownership
or effective control of the Company, or in the ownership of a substantial
portion of the assets of the Company, as described under Code Section
409A(a)(2)(A)(v) of the Code and the regulations promulgated thereunder; and
(ii) “Retirement” shall mean a retirement as a Director which is authorized in
accordance with the policies and procedures of the Board.



(c)
If the Holder’s Employment is terminated prior to any Vesting Date (other than a
termination described in Section 4(b)), then any Forfeiture Restrictions that
have not previously lapsed pursuant to the provisions of this Section 4 shall
not lapse, and any Units with respect to which the Forfeiture Restrictions have
not lapsed shall be forfeited to the Company on the date of the termination of
the Holder’s Employment. In the event any Units are forfeited to the Company
pursuant to this Agreement, the Company will not be obligated to pay the Holder
any consideration whatsoever for the forfeited Units or the underlying Shares
(as defined in Section 5), and the Holder will have no rights to receive any
consideration for the forfeited Units.



5.
No Dividend Equivalents. If during the period the Holder holds any Units awarded
hereby the Company pays a dividend in cash, securities or otherwise with respect
to the Company’s outstanding ordinary shares, nominal value $0.001 per share
(the “Shares”), the Holder shall receive no dividend equivalent payment with
respect to the Holder’s Units.



6.
Delivery of Shares. Upon the lapse of any Forfeiture Restrictions within 30 days
of each applicable Vesting Date under Section 4, the Company shall deliver or
cause to be delivered a number of Shares equal to the number of Units with
respect to which the Forfeiture Restrictions have lapsed (subject to the
satisfaction by the Holder of any Tax-Related Items arising under Section 8 of
this Agreement).



2


2010 Plan; RSU Director Agreement; CIC-Retirement



--------------------------------------------------------------------------------











7.
Capital Adjustments and Reorganizations. The existence of the Units shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any acquisition,
merger, amalgamation or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference shares ahead of or affecting the
Shares or the rights thereof, or the winding up, dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise, including a Change of Control (as defined in the Plan).
An adjustment under this provision may have the effect of reducing the price at
which Shares may be acquired to less than their nominal value (the “Shortfall”),
but only if and to the extent that the Committee shall be authorized to
capitalize from the reserves of the Company a sum equal to the Shortfall and to
apply that sum in paying up that amount on the Shares.



8.
Responsibility for Taxes & Withholding. The Holder acknowledges that, regardless
of any action taken by the Company, the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Holder’s participation in the Plan and legally
applicable to the Holder or deemed by the Company in its discretion to be an
appropriate charge to the Holder even if legally applicable to the Company
(“Tax-Related Items”), is and remains the Holder’s responsibility and may exceed
the amount actually withheld by the Company. The Holder further acknowledges
that the Company (i) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Units,
including, but not limited to, the grant, vesting or settlement of the Units,
the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends and/or any dividend equivalents; and (ii) does not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Units to reduce or eliminate the Holder’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Holder
is subject to Tax-Related Items in more than one jurisdiction between the date
of grant and the date of any relevant taxable or tax withholding event, as
applicable, the Holder acknowledges that the Company may be required to withhold
or account for Tax-Related Items in more than one jurisdiction.



Prior to any relevant taxable or tax withholding event, as applicable, the
Holder agrees to make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items. In this regard, the Holder authorizes the Company
and/or its Affiliates, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:
(a)
withholding from the Holder’s wages or other cash compensation paid to the
Holder by the Company and/or its Affiliates; or



(b)
withholding from proceeds of the Shares acquired following the lapse of the
Forfeiture Restrictions either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Holder’s behalf pursuant to this
authorization without further consent); or



(c)
withholding in Shares to be delivered upon the lapse of the Forfeiture
Restrictions unless the Committee, in its sole discretion, indicates that this
method of withholding is not available prior to the applicable taxable or tax
withholding event and further provided, that if the Holder is a Section 16
officer of the Company under the U.S. Securities and Exchange Act of 1934, as
amended, then the Committee (as constituted in accordance with Rule 16b-3 under
the Exchange Act) shall establish the method of withholding from alternatives
(a)-(c) herein and, if the Committee does not exercise its discretion prior to
the Tax-Related Items withholding



3


2010 Plan; RSU Director Agreement; CIC-Retirement



--------------------------------------------------------------------------------











event, then the Holder shall be entitled to elect the method of withholding from
the alternatives above.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Holder will receive a refund of any over-withheld amount in cash
and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Holder is deemed to have been issued the full number of Shares subject to the
vested Units, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items.
Finally, the Holder agrees to pay to the Company any amount of Tax-Related Items
that the Company may be required to withhold or account for as a result of the
Holder’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares, if the Holder fails to comply with his or
her obligations in connection with the Tax-Related Items.
9.
Employment or Affiliation Relationship. The grant of Units and the Holder’s
participation in the Plan shall not create a right to employment or be
interpreted as forming an employment or services contract or other affiliation
with the Company or any Affiliate and shall not interfere with the ability of
the Company or any Affiliate, as applicable, to terminate the Holder’s
Employment. For purposes of this Agreement, the Holder shall be considered to be
in the employment of, or affiliated with, the Company or its Affiliates as long
as the Holder has an active employment or affiliation relationship with the
Company or any Affiliate. The Committee shall determine any questions as to
whether and when there has been a termination of the Holder’s Employment, and
the cause of such termination, under the Plan and the Committee’s determination
shall be final and binding on all persons.



10.
Voting and Other Rights. The Holder shall have no rights as a shareholder of the
Company in respect of the Units, including the right to vote and to receive
dividends and other distributions, until delivery of Shares in satisfaction of
such Units.



11.
Data Privacy. The Holder hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Holder’s
personal data as described in this Agreement and any other grant materials
(“Data”) by and among, as applicable, the Company and its Affiliates for the
exclusive purpose of implementing, administering and managing the Holder’s
participation in the Plan. The Holder understands that the Company and its
Affiliates may hold certain personal information about the Holder, including,
but not limited to, the Holder’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Units or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Holder’s favor, for the exclusive purpose
of implementing, administering and managing the Plan. The Holder understands
that Data will be transferred to Merrill Lynch, or such other stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
Holder understands that the recipients of the Data may be located in Ireland,
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Holder’s country. The Holder understands that if he or she resides outside the
United States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting the Company. The Holder
authorizes the Company, Merrill Lynch and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing,



4


2010 Plan; RSU Director Agreement; CIC-Retirement



--------------------------------------------------------------------------------











administering and managing his or her participation in the Plan. The Holder
understands that Data will be held only as long as is necessary to implement,
administer and manage the Holder’s participation in the Plan. The Holder
understands if he or she resides outside the United States, he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company. Further, the Holder understands that he or she is providing the
consents herein on a purely voluntary basis. If the Holder does not consent, or
if the Holder later seeks to revoke his or her consent, his or her employment
status or affiliation relationship and career with the Company will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Holder’s consent is that the Company would not be able to grant the Holder Units
or other equity awards or administer or maintain such awards. Therefore, the
Holder understands that refusing or withdrawing his or her consent may affect
the Holder’s ability to participate in the Plan. For more information on the
consequences of the Holder’s refusal to consent or withdrawal of consent, the
Holder understands that he or she may contact the Company.


12.
Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
address indicated below on the execution page of this Agreement, and to the
Holder at the Holder’s address indicated in the Company’s register of Plan
participants, or at such other address and number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth. Notices shall be deemed given when received, if sent by
facsimile (confirmation of such receipt by confirmed facsimile transmission
being deemed receipt of communications sent by facsimile means); and when
delivered and receipted for (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.



13.
Amendment and Waiver. This Agreement may be amended from time to time by the
Committee in its discretion in any manner that it deems appropriate and that is
consistent with the terms of the Plan. However, no such amendment shall
adversely affect in a material manner any right of the Holder without his/her
written consent. Only a written instrument executed and delivered by the party
waiving compliance hereof shall make any waiver of the terms or conditions
effective. Any waiver granted by the Company shall be effective only if executed
and delivered by a duly authorized executive officer of the Company other than
the Holder. The failure of any party at any time or times to require performance
of any provisions hereof shall in no manner affect the right to enforce the
same. No waiver by any party of any term or condition, or the breach of any term
or condition contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.



14.
Governing Law and Severability. The validity, construction and effect of the
Plan and any rules and regulations relating to the Plan shall be determined in
accordance with applicable United States federal law and the laws of the State
of Texas, without regard to any conflict of laws principles, except to the
extent that the laws of Ireland mandatorily apply. The invalidity of any
provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.



15.
Successors and Assigns. Subject to the limitations which this Agreement and the
Plan impose upon the transferability of the Units, this Agreement shall bind, be
enforceable by and inure to the benefit of the Company and its successors and
assigns, and to the Holder, his permitted assigns and, upon the Holder’s death,
the Holder’s estate and beneficiaries thereof (whether by will or the laws of
descent and distribution), executors, administrators, agents, and legal and
personal representatives.



5


2010 Plan; RSU Director Agreement; CIC-Retirement



--------------------------------------------------------------------------------













16.
Electronic Delivery and Execution. The Holder hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Holder understands that, unless revoked by the Holder by giving written notice
to the Company pursuant to the Plan, this consent will be effective for the
duration of the Agreement. The Holder also understands that he or she will have
the right at any time to request that the Company deliver written copies of any
and all materials referred to above. The Holder hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agree that his or her electronic signature is
the same as, and will have the same force and effect as, his or her manual
signature. The Holder hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.



17.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument.



18.
Acknowledgements. The Holder acknowledges and agrees to the following:



(a)
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;



(b)
the grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of Units, or benefits in
lieu of Units, even if Units have been granted in the past;



(c)
all decisions with respect to future Unit or other grants, if any, will be at
the sole discretion of the Company;



(d)
the Holder is voluntarily participating in the Plan;



(e)
the future value of the Shares underlying the Units is unknown, indeterminable
and cannot be predicted with certainty;



(f)
unless otherwise provided in the Plan or by the Company in its discretion, the
Units and the benefits evidenced by this Agreement do not create any entitlement
to have the Units or any such benefits transferred to, or assumed by, another
company nor be exchanged, cashed out or substituted for, in connection with any
corporate transaction affecting Shares; and



(g)
the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Holder’s participation in the
Plan, or the Holder’s acquisition or sale of the underlying Shares. The Holder
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.



6


2010 Plan; RSU Director Agreement; CIC-Retirement



--------------------------------------------------------------------------------











19.
Section 409A.



(a)
The delivery of the Holder’s Shares as described in Section 6 shall be made in
accordance with such Section, provided that with respect to delivery due to
termination of Employment for reasons other than death, the delivery at such
time can be characterized as a “short-term deferral” for purposes of Section
409A or as otherwise exempt from the provisions of Section 409A, or if any
portion of the delivery cannot be so characterized, and the Holder is a
“specified employee” under Section 409A, such portion of the delivery shall be
delayed until the earlier to occur of the Holder’s death or the date that is six
months and one day following the Holder’s termination of Employment. For
purposes of this Agreement, the terms “terminates,” “terminated,” “termination,”
“termination of employment,” and variations thereof, as used in this Agreement
to refer to the Holder’s termination of Employment, are intended to mean a
termination of employment that constitutes a “separation from service” under
Section 409A.



(b)
This Agreement and the Units provided hereunder are intended to comply with
Section 409A to the extent applicable thereto. Notwithstanding any provision of
this Agreement to the contrary, this Agreement shall be interpreted and
construed consistent with this intent. Although the Company and the Committee
intend to administer this Agreement so that it will comply with the requirements
of Section 409A, to the extent applicable, neither the Company nor the Committee
represents or warrants that this Agreement will comply with Section 409A or any
other provision of federal, state, local, or non-United States law. Neither the
Company or its Affiliates, nor their respective directors, officers, employees
or advisers shall be liable to any Holder (or any other individual claiming a
benefit through the Holder) for any tax, interest, or penalties the Holder might
owe as a result of participation in the Plan, and the Company and its Affiliates
shall have no obligation to indemnify or otherwise protect any Holder from the
obligation to pay any taxes pursuant to Section 409A.



20.
Language. If the Holder has received this Agreement, or any other document
related to the Units and/or the Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control.



21.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Holder’s participation in the Plan, on the Units and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Holder to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.



22.
Waiver. The Holder acknowledges that a waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Holder or
any other Plan participants.





7


2010 Plan; RSU Director Agreement; CIC-Retirement



--------------------------------------------------------------------------------











By the Holder’s execution or electronic acceptance of this Agreement in the
manner specified in the Holder’s online account with the Company’s designated
broker/stock plan administrator, the Holder and the Company have agreed that the
Units are granted under and governed by the terms and conditions of this
Agreement (including any country-specific appendix attached hereto) and the
Plan.
[Signature page follows]








8


2010 Plan; RSU Director Agreement; CIC-Retirement



--------------------------------------------------------------------------------









in witness whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Holder has executed this
Agreement, all as of the date first above written.




 
 
 
Weatherford International PLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ADDRESS:
 
 
 
Weststrasse 1
 
 
 
Baar 6340, Switzerland
 
 
 
Attn: Corporate Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HOLDER:
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 





                            








